Case 3:19-cv-08536-MAS-ZNQ Document 20 Filed 01/16/20 Page 1 of 2 PagelD: 92

SCHALL & BARASCH L.L.C
Attorneys at Law
Richard M. Schall* Moorestown Office Center
Patricia A. Barasch 110 Marter Avenue
—, re et Suite 105
Also licensed in Pennsylvania Moorestown, NJ 08057-3124
*Of Counsel 856-914-9200

856-914-9420 Fax

January 16, 2020
By ECF Filing

Zahid N. Quraishi, U.S.M.J.

United States District Court for the District of New Jersey
Clarkson S. Fisher Bldg &1I US Courthouse

Courtroom 7W

402 E. State Street

Trenton, NJ 08608

Re: | McKeon, Robert and The City of Asbury Park et al;
Civil Action No. 3:19-cv-08536 MAS-ZNQ

Dear Judge Quraishi:

As you know, this office represents plaintiff Robert McKeon in the above-referenced matter. I
am writing at this time on behalf of Plaintiff to make a request that the Court schedule an in-person
Conference as the parties require your assistance in finalizing the terms of the formal written Settlement
Agreement and Mutual Release.

By way of background to this request, please be advised of the following:

At the conclusion of the Settlement Conference conducted by your Honor on August 28", 2019,
the parties executed a handwritten Term Sheet in regard to the material financial terms agreed upon at
the Settlement Conference. The parties further agreed that there would be a more detailed and formal
Settlement Agreement and Mutual Release executed by the parties setting forth all of the terms of the
parties’ Settlement Agreement. Despite an exchange of draft and red-line edits, to date, the parties have
been unable to come to an agreement on all of the terms of the formal written Settlement Agreement.
As a result, by Order dated November 20", 2019, the Court granted Plaintiffs Motion to Reinstate the
Case to Allow the Parties to Finalize and Execute the Formal Written Settlement Agreement and Mutual
Release. Since the parties remain at an impasse as to the terms of the formal written Settlement
Agreement and Mutual Release, I am now requesting your assistance in finalizing the written terms of
the Settlement Agreement. While I have attempted to obtain the consent of defendant’s counsel for this
request, as of the writing of this letter, I am still awaiting counsel’s response.

www.SchallandBarasch.com

Employee Rights Advocates
Case 3:19-cv-08536-MAS-ZNQ Document 20 Filed 01/16/20 Page 2 of 2 PagelD: 93

The Honorable Zahid Quraishi, U.S.M.J.
1/16/20
Page 2

I am hopeful that with your involvement, the parties can work through the remaining issues. We
look forward to working with you during an in-person Conference to finalize and execute the formal
written terms of the Settlement reached with your Honor’s assistance on August 28", 2019. We think it
important that at this Conference, the parties, not just their counsel, be required to attend.

Respectfully,

SCHALL & BARASCH, L.L.C.
/s/Patricia A. Barasch
BY: PATRICIA A. BARASCH

PAB
cc: Teresa Lentini, Esq. [by ECF]
Robert McKeon [by email only]
